PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: RARE EARTH MINERALS,             
                          Debtor.


MARY HAZELBAKER,
              Creditor-Appellant,
                 v.
HOPE GAS, INCORPORATED; DOMINION
FIELD SERVICES, INCORPORATED;
TRI-COUNTY OIL AND GAS,
INCORPORATED,
                 Creditors-Appellees,      No. 04-2526
STEPHEN L. THOMPSON,
                 Trustee-Appellee,
                 v.
DEBRA A. WERTMAN; DODDRIDGE
COUNTY COMMISSION; LUCILLE
WAGONER; THOMAS WAGONER;
MICHAEL L. BIALEK; SARA C.
MULLINS; STEPHEN E. MULLINS;
CLARENCE E. SIGLEY, Trustee of the
Carolyn E. Farr Trust,
                 Parties-in-Interest.
                                        
2                    IN RE: RARE EARTH MINERALS
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                          (CA-04-156-1)

                       Argued: March 15, 2006

                       Decided: April 18, 2006

Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Niemeyer and Judge Duncan joined.


                              COUNSEL

ARGUED: Judy L. Shanholtz, MCNEER, HIGHLAND, MCMUNN
& VARNER, L.C., Clarksburg, West Virginia, for Appellant. Stephen
L. Thompson, BARTH & THOMPSON, Charleston, West Virginia,
for Appellees. ON BRIEF: James A. Varner, Robert W. Trumble,
MCNEER, HIGHLAND, MCMUNN & VARNER, L.C., Clarksburg,
West Virginia, for Appellant. Francis L. Warder, Jr., Fairmont, West
Virginia, for Appellees.


                              OPINION

WILKINSON, Circuit Judge:

   In this case we consider the "statutory mootness" of an appeal chal-
lenging a bankruptcy court’s authorization of the assumption and sale
of an oil and gas lease. Section 363(m) of the Bankruptcy Code, 11
U.S.C. § 363(m) (2000), curtails the power of appellate courts to undo
the authorized sale of estate assets to a good faith purchaser unless the
sale has been stayed pending appeal. Plaintiff here failed to obtain
such a stay, and the district court consequently dismissed her appeal
                     IN RE: RARE EARTH MINERALS                       3
as moot. We affirm, because to hold otherwise would undercut
§ 363(m)’s express concern with the finality of bankruptcy sales.

                                   I.

   Plaintiff Mary Hazelbaker owns an undivided fractional interest in
the oil and gas located on certain West Virginia property. In 1982, her
predecessors in interest leased these rights in an agreement that came
to be assigned to Rare Earth Minerals, Inc. The terms of the lease
required Rare Earth to make royalty payments on whatever oil or gas
was produced or sold, or to pay a "‘shut-in’ royalty" of $300 per year
for each well producing gas that was not sold, marketed, or used off
the premises. Hazelbaker asserts that as of 1995, Rare Earth ceased
paying her either type of royalty. In 2001, believing Rare Earth to
have abandoned the lease, she re-leased the oil and gas rights to a
third party, and notice to this effect was filed in the county records.

   On August 19, 2002, Rare Earth filed for Chapter 11 bankruptcy
protection. Stephen L. Thompson is the trustee of the estate. On June
9, 2003, the trustee moved for approval to assume the Hazelbaker
lease into the estate. See 11 U.S.C. § 365(a) (2000). On June 23,
Hazelbaker lodged an objection. She requested that the bankruptcy
court partially lift the automatic stay that accompanies bankruptcy fil-
ings, see 11 U.S.C. § 362(a)(1), (d), to allow her to petition a state
court for a judgment that the lease had been abandoned. In the alter-
native, she requested that the bankruptcy court itself adjudicate the
issue of state-law abandonment. The bankruptcy court held a hearing
on her motion four days after it was filed, but did not resolve the
abandonment question, instead granting the parties’ request for a con-
tinuance so that they could negotiate. A status conference on July 15
resulted in another continuance for negotiation.

   The automatic stay ended of its own accord thirty days after the fil-
ing of Hazelbaker’s motion, see 11 U.S.C. § 362(e), but at no time did
Hazelbaker ever file suit in state court or request an adversary pro-
ceeding in the bankruptcy court. Two further status conferences were
held on October 22 and November 17, 2003, during which the trustee
notified the court that he was close to finding a purchaser for the
assets of the estate. After the November 17 conference, Hazelbaker
and the trustee did not communicate for nearly half a year.
4                    IN RE: RARE EARTH MINERALS
   On April 24, 2004, the trustee petitioned the bankruptcy court for
approval to, inter alia, assume and sell Rare Earth’s leases to Tri-
County Oil and Gas, Inc. As provided under 11 U.S.C.
§ 365(b)(1)(A), the motion included a proposal to pay a "cure"
amount to various landowners — including Hazelbaker — to whom
Rare Earth owed payments. The court served a notice of sale on
Hazelbaker, informing her that the proposed cure amount for her lease
was $444.85. On May 11, 2004, Hazelbaker sent the trustee a letter
proposing that the cure amount be increased to $2800. On June 2,
2004, she filed an objection to the trustee’s sale motion, in which she
again asserted her abandonment argument. But, according to the dis-
trict court, she did not request an adversary hearing or file a proof of
claim. In a letter dated June 4, 2004, the trustee formally accepted
Hazelbaker’s proposal to increase the cure amount to $2800.

   On June 18, 2004, the bankruptcy court issued an order approving
the assumption of leases under 11 U.S.C. § 365 and authorizing the
sale of estate assets to Tri-County pursuant to 11 U.S.C. §§ 105 and
363(b), (f), and (m). The order was subsequently amended on June
24, 2004. In both the original and amended versions, the court ordered
that

    should an appeal of this Order be filed, Tri-County shall be
    entitled to the benefits of 11 U.S.C. 363(m) and . . . the
    Trustee and Tri-County may proceed with closing notwith-
    standing any such appeal, unless a stay pending appeal has
    been issued and is in effect at the time of such closing.

Both orders further stated that Tri-County was "acquiring the Assets
in good faith and is a good faith purchaser within the meaning of 11
U.S.C. § 363(m) . . . and is entitled to the protection provided
therein."

   On June 28, 2004, Hazelbaker filed a notice of appeal and sought
from the bankruptcy court a stay of the sale pending appeal. She did
not seek an expedited hearing on the stay request, and in fact
requested a continuance from the original hearing date set by the
bankruptcy court. As a result, the hearing was set for July 12, eleven
days after the sale had already been finalized in accordance with the
court-approved schedules. At the hearing, the bankruptcy court denied
                    IN RE: RARE EARTH MINERALS                       5
Hazelbaker’s motion. As part of the completion of the sale, the trustee
paid the $2800 cure amount to Hazelbaker, though she claims she has
not yet deposited the check.

   Hazelbaker appealed to the district court, contending that the bank-
ruptcy court violated her rights by approving the assumption and sale
of the lease without formally adjudicating her state-law abandonment
claim. The trustee moved to dismiss, arguing that the failure to obtain
a stay rendered the appeal moot under § 363(m). The district court
granted the trustee’s motion. In both its original order and a second
order denying Hazelbaker’s motion for rehearing, the district court
rejected Hazelbaker’s arguments that her abandonment claim be heard
on the merits and that Tri-County was a bad faith purchaser unentitled
to the protections of § 363(m). The district court stated that Hazel-
baker’s "request that this Court now find that her lease was aban-
doned under West Virginia law, or to reverse the bankruptcy judge’s
sale order, flies in the face of uncontested evidence that Tri-County
was a good faith purchaser."

  Hazelbaker appeals.

                                  II.

  In full, 11 U.S.C. § 363(m) provides that:

       The reversal or modification on appeal of an authorization
    under subsection (b) or (c) of this section of a sale or lease
    of property does not affect the validity of a sale or lease
    under such authorization to an entity that purchased or
    leased such property in good faith, whether or not such
    entity knew of the pendency of the appeal, unless such
    authorization and such sale or lease were stayed pending
    appeal.

This subsection creates a rule of "‘statutory mootness.’" See L.R.S.C.
Co. v. Rickel Home Ctrs., Inc. (In re Rickel Home Ctrs., Inc.), 209
F.3d 291, 298 (3d Cir. 2000). Where a sale of a bankrupt’s assets has
not been stayed, an appeal challenging the sale’s validity is moot
because "the court has no remedy that it can fashion even if it would
6                    IN RE: RARE EARTH MINERALS
have determined the issues differently." Anheuser-Busch, Inc. v. Mil-
ler (In re Stadium Mgmt. Corp.), 895 F.2d 845, 847 (1st Cir. 1990)
(collecting cases); see also In re Vlasek, 325 F.3d 955, 961-62 (7th
Cir. 2003) (same). Thus, even if the bankruptcy court erred in autho-
rizing the sale, the appeal must be dismissed. See, e.g., Canzano v.
Ragosa (In re Colarusso), 382 F.3d 51, 62 (1st Cir. 2004).

   Section 363(m) codifies Congress’s strong preference for finality
and efficiency in the bankruptcy context, particularly where third par-
ties are involved. See In re Abbotts Dairies of Pa., Inc., 788 F.2d 143,
147 (3d Cir. 1986). Without the protection of § 363(m), purchasers of
bankruptcy estate assets could be "dragged into endless rounds of liti-
gation to determine who has what rights in the property." In re Sax,
796 F.2d 994, 998 (7th Cir. 1986). This would not only impose unfair
hardship on good faith purchasers, but would also substantially reduce
the value of the estate. See, e.g., In re CGI Indus., Inc., 27 F.3d 296,
299 (7th Cir. 1994). An asset that provides a near-certain guarantee
of litigation and no guarantee of ownership is likely to have a low sale
price; by removing these risks, § 363(m) allows bidders to offer fair
value for estate property. See Licensing by Paolo, Inc. v. Sinatra (In
re Gucci), 126 F.3d 380, 387 (2d Cir. 1997); Seaboard Sys. R.R. v.
United States (In re Chi., Milwaukee, St. Paul & Pac. R.R. Co.), 799
F.2d 317, 330 (7th Cir. 1986). This in turn, of course, greatly benefits
both the debtor and its creditors.

   Section 363(m) hardly represents a harsh means for achieving these
important ends. It does not, of course, interfere with a claimant’s abil-
ity to have her claim adjudicated by the bankruptcy court. Nor, for
that matter, does it preclude the possibility of an appeal. It simply
requires that the claimant request, and be granted, a stay of the sale
pending the appeal. Requesting such a stay is in the claimant’s own
best interest: a stay keeps the disputed property within the jurisdiction
of the bankruptcy court, see, e.g., Wintz v. Am. Freightways, Inc. (In
re Wintz Cos.), 219 F.3d 807, 811 (8th Cir. 2000), and it forestalls the
transactional complexities that arise if the sale to a third party is com-
pleted prior to a final resolution of the claim. But in allowing for the
possibility that the stay may not be granted, § 363(m) recognizes that
the claimant’s interests are not the only ones at stake. For example,
a strong "public policy interest in . . . the swift and efficient adminis-
tration of the bankrupt’s estate," Scott v. Nat’l Century Fin. Enters.
                      IN RE: RARE EARTH MINERALS                         7
(In re Balt. Emergency Servs. II, Corp.), 432 F.3d 557, 560 (4th Cir.
2005) (internal quotation marks omitted), may in certain cases out-
weigh the claimant’s desire for a second bite at the apple on appeal.

                                   III.

   The bankruptcy court approved the sale of Hazelbaker’s lease to
Tri-County pursuant to 11 U.S.C. § 363(b), and Hazelbaker has failed
to obtain a stay of the sale pending appeal. Section 363(m) would end
the matter there, but for two arguments Hazelbaker now raises as to
why it ought not to apply. We shall address each in turn.

                                    A.

   Hazelbaker first contends that she falls within an implicit exception
to § 363(m). Citing the Ninth Circuit’s decision in Mann v. Alexander
Dawson Inc. (In re Mann), 907 F.2d 923, 926 (9th Cir. 1990), she
argues that the statutory mootness rule does not apply in circum-
stances where state law would allow a sale to be set aside.

   As a threshold matter, we are unable to locate this exception in the
text of the statute itself, which "states a flat rule governing all appeals
of section 363 authorizations." Cargill, Inc. v. Charter Int’l Oil Co.
(In re Charter Co.), 829 F.2d 1054, 1056 (11th Cir. 1987) (per
curiam). Indeed, the exception would appear to undermine the finality
that § 363(m) expressly seeks to create. While the statute erects a dam
to staunch the tide of post-sale litigation, the exception creates a leak
through which the appeals of clever litigants may continue to flow.

   But even if this exception were somehow implicit in the statute,
Hazelbaker seriously misconstrues its scope in arguing that it would
apply here. The Ninth Circuit does not permit § 363(m) to be avoided
any time a claimant has a state-law property claim, but instead limits
the exception to circumstances where the claimant "has the right
under [state] law to set aside a foreclosure sale after the sale has taken
place, after deeds have been recorded, and after the property has been
sold to a third party." Rosner v. Worcester (In re Worcester), 811 F.2d
1224, 1228 (9th Cir. 1987); see also In re Mann, 907 F.2d at 926.
Hazelbaker does not even attempt to show that she is entitled to a set-
8                   IN RE: RARE EARTH MINERALS
aside remedy under West Virginia law. To be sure, she argues that the
trustee had no right to assume her lease into the estate, because Rare
Earth had abandoned it or it had otherwise terminated. But even if she
were correct on this point, she does not demonstrate that this would
provide an adequate basis under state law for setting aside an already
completed foreclosure sale.

   To recognize an exception to statutory mootness whenever a claim-
ant asserts that her property was wrongly assumed into the estate
"would seriously undermine the purpose of § 363(m) and could
destroy the rule altogether." In re Sax, 796 F.2d at 998. Such claims
are commonplace, and the entire point of § 363(m) is to ensure that
they are resolved prior to the completion of the sale. Indeed, we have
previously dismissed as moot an appeal very similar to the one here,
in which the claimant contended that a debtor’s lease had terminated
and thus should not have been sold to a third-party purchaser. See
Dev. Co. of Am. v. Adamson Co. (In re Adamson Co.), 159 F.3d 896,
897-98 (4th Cir. 1998). We see no reason to reach a different result
here.

                                  B.

   Hazelbaker next contends that § 363(m) is inapplicable because
Tri-County is not "an entity that purchased . . . in good faith." See,
e.g., Willemain v. Kivitz (In re Willemain), 764 F.2d 1019, 1023-24
(4th Cir. 1985) (addressing good faith question on appeal to deter-
mine applicability of § 363(m)). She argues that the recordation of a
second oil and gas lease on her property — the one she entered into
in 2001 after unilaterally determining that Rare Earth’s rights had
been abandoned — demonstrates Tri-County’s bad faith in purchasing
Rare Earth’s lease.

   Addressing the good faith question in the first instance, the bank-
ruptcy court determined that Tri-County was "acquiring the Assets in
good faith and is a good faith purchaser within the meaning of 11
U.S.C. § 363(m)." In a hearing before the district court on appeal,
Hazelbaker appears to have mentioned for the first time the existence
of the second lease. Following that hearing, the district court issued
an order dismissing Hazelbaker’s appeal as moot, noting that her
request for relief "flies in the face of uncontested evidence that Tri-
                     IN RE: RARE EARTH MINERALS                       9
County was a good faith purchaser." Undeterred, Hazelbaker sought
rehearing in the district court, again broaching the topic of the second
lease. Though the district court considered the second-lease issue to
be a "new argument," its opinion denying the motion for rehearing
addressed the argument on the merits and found it "insufficient to
infer bad faith."

   As a threshold matter, Hazelbaker may well have waived the
second-lease argument by her apparent failure to raise it to the bank-
ruptcy court, despite having known of it since well before the incep-
tion of the proceedings. See Lane v. Sullivan (In re Lane), 991 F.2d
105, 107 (4th Cir. 1993) (noting that failure to raise an issue before
bankruptcy court waives it on appeal); see also Ginther v. Ginther
Trusts (In re Ginther Trusts), 238 F.3d 686, 689 (5th Cir. 2001) (per
curiam) (declining to review good faith where plaintiff had not chal-
lenged it before the bankruptcy court); Gilchrist v. Westcott (In re
Gilchrist), 891 F.2d 559, 561 (5th Cir. 1990) (same). But even if the
argument is preserved, we find no reason to overturn the good faith
determinations made by both lower courts.

   Moreover, were we to find for Hazelbaker here, we would hardly
be furthering Congress’s interest in the prompt resolution of bank-
ruptcy proceedings. At any point, Hazelbaker could have easily
advised the trustee or Tri-County of the existence of the second lease.
Yet she apparently did not do so until nearly four months after the
estate sale was finalized. By keeping her cards hidden, Hazelbaker
was able to play both sides and hedge her bets. On the one hand, the
assumption of her lease into the estate would entitle her to cure pay-
ments, see 11 U.S.C. § 365(b)(1)(A), obviating the need for her to
seek the unpaid royalties through the less certain mechanisms avail-
able to other creditors. Hazelbaker promptly took advantage of this to
negotiate a sixfold increase in her guaranteed share of the profits of
the estate sale. On the other hand, she simultaneously sought to keep
alive the inconsistent claim that the lease had reverted back to her. To
this end, she weakly pursued an objection to the assumption of the
lease: repeatedly requesting continuances and passively allowing the
substance of her claim to remain unadjudicated. Despite ample time,
she never filed an action in state court, requested an adversary hearing
in the bankruptcy court, or informed the trustee of the competing
lease. However aggressively she may press her claims now, the win-
10                  IN RE: RARE EARTH MINERALS
dow of opportunity has closed, as the clear statutory dictates of
§ 363(m) render her appeal moot.

                                IV.

  For the foregoing reasons, the judgment of the district court dis-
missing Hazelbaker’s appeal as moot is

                                                       AFFIRMED.